Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The amendments filed on 01/14/2021 have been fully considered. While the amendments overcome the previously provided rejections, the new limitations are found to be known at the time of the effective filing date of the invention based on a new search perform in view of the new limitations.
The amendments overcome the claim objections.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4, 9-13, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Degner et al., US 2016/0103496 A1, hereinafter “Degner”, in view of Ivanich et al., US 2011/0026765 A1, hereinafter “Ivanich”, further in view of Rehm, US 2006/0071915 A1, hereinafter “Rehm”, and further in view of Klein et al., US 2019/0250666 A1, hereinafter “Klein”.
	Regarding claim 1, Degner teaches an Information Handling System (IHS), comprising: a processor; and a memory coupled to the processor, the memory having program instructions stored thereon that, upon execution by the processor (¶ 43, fig. 1A, laptop computing device includes such processor and memory), cause the IHS to: receive user input for reconfiguring at least one active area (fig. 6B, input area 202) that have been previously configured on a touchpad to have a different location on the touchpad, the active area comprising an active touchpad area (¶ 65-69 and fig. 6A-C); receive a configuration parameter from a user (¶ 65-69 and fig. 6A-C); and modify a touchpad by applying the configuration parameter to the operation of proximity sensors disposed under a non-display surface of the IHS (¶ 65-69, fig. 6A-C, the user provides a configuration parameter in the form of a gesture for configuring the touchpad; also see fig. 2, element 200, ¶ 45-46 for details on proximity sensors).

	Ivanich, however, teaches such limitations in ¶ 61-63. Specifically Ivanich teaches receiving training data associated with a first occurrence of a hand gesture from a user, the training data comprising a start phase, a motion phase, and an end phase of the hand gesture (¶ 61-62 see the learning mode during which gesture motions are recorded for a first time); and receive a second occurrence of the hand gesture by applying the training data, the training data applied by comparing the start phase, the motion phase, and the end phase of the training data against the start phase, the motion phase and the end phase associated with the second occurrence of the hand gesture (¶ 63, hand gesture movement is compared to the one recorded previously. Note that the movement of such a gesture includes a start, motion and end phase), the hand gesture being void of any physical contact with the non-display surface (note that an image capture device 118 detects the hand gesture and the gesture is void of any contact with the device).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Degner and Ivanich. 
	Degner and Ivanich do not specifically teach receiving user input for reconfiguring at least two active areas, each of the at least two active areas comprising an active touchpad area, a virtual notepad area, or a virtual button.
	Rehm teaches in fig. 9 a plurality of active areas such as a touchpad 22, virtual notepad area 26 and buttons 64. Note that the area which such active areas are provided is analogous to the area 220 of fig. 5 as provided by Degner. Furthermore, Rehm teaches in figs. 3 and 4 and ¶ 100-101 that different users may have different preferences for the placement of such active areas (for example based on being left or right-handed).
	Note that Degner teaches in ¶ 44, such a touchpad may be used in a variety of input devices. Rehm further teaches the use of both a touchpad and a sketchpad (analogous to the notepad as claimed). Furthermore, in ¶ 121 and fig. 6, Rehm teaches that the touchpad and the sketchpad may be the same.
	 It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Degner and Ivanich as applied above, further with the teachings of Rehm. Degner teaches the configuring and reconfiguring of an active area and Rehm teaches that such active area may be comprised of different active areas having different functions and that their placement is 
	Degner, Ivanich and Rehm do not specifically teach receiving one or more stored configuration parameters associated with at least one of an application or a game for reconfiguring at least two active areas that have been previously configured on a touchpad.
	Klein, however, teaches receiving one or more stored configuration parameters associated with at least one of an application or a game for reconfiguring at least two active areas that have been previously configured on a touchpad (fig. 3, ¶ 68-72, also note the context information details in ¶ 26, 31).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Degner, Ivanich, and Rehm as applied above, further with the teachings of Klein. Degner teaches the configuring and reconfiguring of an active area and Klein teaches that such reconfiguration may be context-based wherein the context may be an application or a game. As such, one would have been motivated to make such a combination in order to enable to system to automatically reconfigure the touchpad based on a context being provided by the system, thereby making it easier for the user to provide different inputs on the touchpad depending on the application or context being used.

claim 2, Degner teaches that a size configuration parameter comprises a size of the active touchpad area on the touchpad (¶ 28 and 65-69).

	Regarding claim 3, Degner and Ivanich do not teach that the size configuration parameter comprises a size of the virtual notepad area on the touchpad.
	Rehm teaches in fig. 9 a plurality of active areas such as a touchpad 22, virtual notepad area 26 and buttons 64. Note that the area which such active areas are provided is analogous to the area 220 of fig. 5 as provided by Degner. Furthermore, Rehm teaches in figs. 3 and 4 and ¶ 100-101 that different users may have different preferences for the placement of such active areas (for example based on being left or right-handed).
	Note that Degner teaches in ¶ 44, such a touchpad may be used in a variety of input devices. Rehm further teaches the use of both a touchpad and a sketchpad (analogous to the notepad as claimed). Furthermore, in ¶ 121 and fig. 6, Rehm teaches that the touchpad and the sketchpad may be the same.
	 It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Degner and Ivanich as applied above, further with the teachings of Rehm. Degner teaches the configuring and reconfiguring of an active area and Rehm teaches that such active area may be comprised of different active areas having different functions and that their placement is a matter of preference. As such, it would have been obvious to include a plurality of different types of active areas, such as those of Rehm, within the active area of Degner and use the method of Degner to reconfigure the position and size of such active areas 

	Regarding claim 4, Degner and Ivanich do not teach the size configuration parameter comprises a size of the virtual button on the touchpad.
	Rehm teaches in fig. 9 a plurality of active areas such as a touchpad 22, virtual notepad area 26 and buttons 64. Note that the area which such active areas are provided is analogous to the area 220 of fig. 5 as provided by Degner. Furthermore, Rehm teaches in figs. 3 and 4 and ¶ 100-101 that different users may have different preferences for the placement of such active areas (for example based on being left or right-handed).
	Note that Degner teaches in ¶ 44, such a touchpad may be used in a variety of input devices. Rehm further teaches the use of both a touchpad and a sketchpad (analogous to the notepad as claimed). Furthermore, in ¶ 121 and fig. 6, Rehm teaches that the touchpad and the sketchpad may be the same.
	 It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Degner and Ivanich as applied above, further with the teachings of Rehm. Degner teaches the configuring and reconfiguring of an active area and Rehm teaches that such active area may be comprised of different active areas having different functions and that their placement is a matter of preference. As such, it would have been obvious to include a plurality of different types of active areas, such as those of Rehm, within the active area of Degner and use the method of Degner to reconfigure the position and size of such active areas 

	Regarding claim 9, Degner teaches that the non-display surface of the IHS comprises at least one of: a bezel or a surface opposite a display surface of the IHS (see fig. 1A).

	Regarding claim 10, Degner teaches a method, comprising: configuring a touchpad having proximity sensors (element 200, fig. 2, ¶ 45-46) disposed under a non-display surface of an Information Handling System (IHS) (fig. 1A) with at least one of: an active touchpad area (fig. 1A and 2, ¶ 46, element 202), a virtual notepad area, or a virtual button; and modifying at least one of: the active touchpad area, the virtual notepad area, or the virtual button (fig. 6A-C, ¶ 65-69), reconfiguring at least one active area (fig. 6B, input area 202) that has been previously configured on a touchpad to have at least one of a different size or a different position on the touchpad (¶ 65-69 and fig. 6A-C). 
	Degner does not teach receiving training data associated with a first occurrence of a hand gesture from a user, the training data comprising a start phase, a motion phase, and an end phase of the hand gesture; and receive a second occurrence of the hand gesture by applying the training data to the operation of proximity sensors disposed under the non-display surface of the IHS, the training data applied by comparing the start phase, the motion phase, and the end phase of the training data against the start phase, the motion phase and the end phase associated with the 
	Ivanich, however, teaches such limitations in ¶ 61-63. Specifically Ivanich teaches receiving training data associated with a first occurrence of a hand gesture from a user, the training data comprising a start phase, a motion phase, and an end phase of the hand gesture (¶ 61-62 see the learning mode during which gesture motions are recorded for a first time); and receive a second occurrence of the hand gesture by applying the training data, the training data applied by comparing the start phase, the motion phase, and the end phase of the training data against the start phase, the motion phase and the end phase associated with the second occurrence of the hand gesture (¶ 63, hand gesture movement is compared to the one recorded previously. Note that the movement of such a gesture includes a start, motion and end phase), the hand gesture being void of any physical contact with the non-display surface (note that an image capture device 118 detects the hand gesture and the gesture is void of any contact with the device).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Degner and Ivanich. Both references teach detecting gestures to perform certain functions. Ivanich further teaches that such a gesture may be user defined during a learning or training mode. As such, one would have been motivated to make such a combination in order to enable the user of Degner’s device to create their own gestures, thereby providing a more user friendly device.
at least two active areas, each of the at least two active areas comprising an active touchpad area, a virtual notepad area, and a virtual button.
	Rehm teaches in fig. 9 a plurality of active areas such as a touchpad 22, virtual notepad area 26 and buttons 64. Note that the area which such active areas are provided is analogous to the area 220 of fig. 5 as provided by Degner. Furthermore, Rehm teaches in figs. 3 and 4 and ¶ 100-101 that different users may have different preferences for the placement of such active areas (for example based on being left or right-handed).
	Note that Degner teaches in ¶ 44, such a touchpad may be used in a variety of input devices. Rehm further teaches the use of both a touchpad and a sketchpad (analogous to the notepad as claimed). Furthermore, in ¶ 121 and fig. 6, Rehm teaches that the touchpad and the sketchpad may be the same.
	 It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Degner and Ivanich as applied above, further with the teachings of Rehm. Degner teaches the configuring and reconfiguring of an active area and Rehm teaches that such active area may be comprised of different active areas having different functions and that their placement is a matter of preference. As such, it would have been obvious to include a plurality of different types of active areas, such as those of Rehm, within the active area of Degner and use the method of Degner to reconfigure the position and size of such active areas in order to provide a user with multiple means of providing input to the electronic device while facilitating the use of such active areas by any user. 

	Klein, however, teaches receiving one or more stored configuration parameters associated with at least one of an application or a game for reconfiguring at least two active areas that have been previously configured on a touchpad (fig. 3, ¶ 68-72, also note the context information details in ¶ 26, 31).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Degner, Ivanich, and Rehm as applied above, further with the teachings of Klein. Degner teaches the configuring and reconfiguring of an active area and Klein teaches that such reconfiguration may be context-based wherein the context may be an application or a game. As such, one would have been motivated to make such a combination in order to enable to system to automatically reconfigure the touchpad based on a context being provided by the system, thereby making it easier for the user to provide different inputs on the touchpad depending on the application or context being used.

	Regarding claim 11, Degner teaches that configuring the touchpad further comprises configuring a size of the active touchpad area on the non-display surface (fig. 6A-C, ¶ 65-69).

	Regarding claim 12, Degner teaches that configuring the touchpad further comprises enabling gesture recognition over a non-active touchpad area (¶ 65 discloses that the areas outside of 232 boundary lines are non-active touchpad areas and further in ¶ 67-69 and fig. 6B-C discloses that gesture recognition is enabled in such areas since the gesture as disclosed in such figures goes beyond the original boundary lines in order to resize the touchpad area).

	Regarding claim 13, Degner and Ivanich do not teach that configuring the touchpad further comprises configuring a size of the virtual notepad area on the non-display surface.
	Rehm teaches in fig. 9 a plurality of active areas such as a touchpad 22, virtual notepad area 26 and buttons 64. Note that the area which such active areas are provided is analogous to the area 220 of fig. 5 as provided by Degner. Furthermore, Rehm teaches in figs. 3 and 4 and ¶ 100-101 that different users may have different preferences for the placement of such active areas (for example based on being left or right-handed).
	Note that Degner teaches in ¶ 44, such a touchpad may be used in a variety of input devices. Rehm further teaches the use of both a touchpad and a sketchpad (analogous to the notepad as claimed). Furthermore, in ¶ 121 and fig. 6, Rehm teaches that the touchpad and the sketchpad may be the same.
	 It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Degner and Ivanich as applied above, further with the teachings of Rehm. Degner teaches the configuring and reconfiguring of an active area and Rehm teaches that such active area may be comprised of different active areas having different functions and that their placement is 

	Regarding claim 15, Degner and Ivanich do not teach configuring the touchpad further comprises configuring a size of the virtual button on the non-display surface.
	Rehm teaches in fig. 9 a plurality of active areas such as a touchpad 22, virtual notepad area 26 and buttons 64. Note that the area which such active areas are provided is analogous to the area 220 of fig. 5 as provided by Degner. Furthermore, Rehm teaches in figs. 3 and 4 and ¶ 100-101 that different users may have different preferences for the placement of such active areas (for example based on being left or right-handed).
	Note that Degner teaches in ¶ 44, such a touchpad may be used in a variety of input devices. Rehm further teaches the use of both a touchpad and a sketchpad (analogous to the notepad as claimed). Furthermore, in ¶ 121 and fig. 6, Rehm teaches that the touchpad and the sketchpad may be the same.
	 It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Degner and Ivanich as applied above, further with the teachings of Rehm. Degner teaches the configuring and reconfiguring of an active area and Rehm teaches that such active area may be comprised of different active areas having different functions and that their placement is 

	Regarding claim 17, Degner teaches a hardware memory device having program instructions stored thereon that, upon execution by a processor of an Information Handling System (IHS) (¶ 43, fig. 1A, laptop computing device includes such processor and memory), cause the IHS to: configure a touchpad having proximity sensors disposed under a non-display surface of the IHS with an active touchpad area (element 200, fig. 2, ¶ 45-46; see active touchpad area 202 in fig. 6A, ¶ 41); reconfigure at least one active area (fig. 6B, input area 202) that has been previously configured on the touchpad to have at least one of a different size or a different position on the touchpad (¶ 65-69 and fig. 6A-C); and modify at least one of: the active touchpad area, the virtual notepad area, or the virtual button (fig. 6A-C, ¶ 65-69).
	Degner does not teach receiving training data associated with a first occurrence of a hand gesture from a user, the training data comprising a start phase, a motion phase, and an end phase of the hand gesture; and receive a second occurrence of the hand gesture by applying the training data to the operation of proximity sensors disposed under the non-display surface of the IHS, the training data applied by comparing the start phase, the motion phase, and the end phase of the training data 
	Ivanich, however, teaches such limitations in ¶ 61-63. Specifically Ivanich teaches receiving training data associated with a first occurrence of a hand gesture from a user, the training data comprising a start phase, a motion phase, and an end phase of the hand gesture (¶ 61-62 see the learning mode during which gesture motions are recorded for a first time); and receive a second occurrence of the hand gesture by applying the training data, the training data applied by comparing the start phase, the motion phase, and the end phase of the training data against the start phase, the motion phase and the end phase associated with the second occurrence of the hand gesture (¶ 63, hand gesture movement is compared to the one recorded previously. Note that the movement of such a gesture includes a start, motion and end phase), the hand gesture being void of any physical contact with the non-display surface (note that an image capture device 118 detects the hand gesture and the gesture is void of any contact with the device).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Degner and Ivanich. Both references teach detecting gestures to perform certain functions. Ivanich further teaches that such a gesture may be user defined during a learning or training mode. As such, one would have been motivated to make such a combination in order to enable the user of Degner’s device to create their own gestures, thereby providing a more user friendly device.
at least two active areas, each of the at least two active areas comprising an active touchpad area, a virtual notepad area, and a virtual button.
	Rehm teaches in fig. 9 a plurality of active areas such as a touchpad 22, virtual notepad area 26 and buttons 64. Note that the area which such active areas are provided is analogous to the area 220 of fig. 5 as provided by Degner. Furthermore, Rehm teaches in figs. 3 and 4 and ¶ 100-101 that different users may have different preferences for the placement of such active areas (for example based on being left or right-handed).
	Note that Degner teaches in ¶ 44, such a touchpad may be used in a variety of input devices. Rehm further teaches the use of both a touchpad and a sketchpad (analogous to the notepad as claimed). Furthermore, in ¶ 121 and fig. 6, Rehm teaches that the touchpad and the sketchpad may be the same.
	 It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Degner and Ivanich as applied above, further with the teachings of Rehm. Degner teaches the configuring and reconfiguring of an active area and Rehm teaches that such active area may be comprised of different active areas having different functions and that their placement is a matter of preference. As such, it would have been obvious to include a plurality of different types of active areas, such as those of Rehm, within the active area of Degner and use the method of Degner to reconfigure the position and size of such active areas in order to provide a user with multiple means of providing input to the electronic device while facilitating the use of such active areas by any user. 

	Klein, however, teaches receiving one or more stored configuration parameters associated with at least one of an application or a game for reconfiguring at least two active areas that have been previously configured on a touchpad (fig. 3, ¶ 68-72, also note the context information details in ¶ 26, 31).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Degner, Ivanich, and Rehm as applied above, further with the teachings of Klein. Degner teaches the configuring and reconfiguring of an active area and Klein teaches that such reconfiguration may be context-based wherein the context may be an application or a game. As such, one would have been motivated to make such a combination in order to enable to system to automatically reconfigure the touchpad based on a context being provided by the system, thereby making it easier for the user to provide different inputs on the touchpad depending on the application or context being used.

	Regarding claim 18, Degner teaches that to modify the active touchpad area, the virtual notepad area, or the virtual button, the program instructions, upon execution, further cause the IHS to receive a selected position of the active touchpad area, the virtual notepad area, or the virtual button via the proximity sensors, and to change a current position of the active touchpad area, the virtual notepad area, or the virtual button to match the selected position (fig. 7A-B, ¶ 71-72).
claim 19, Degner teaches that to modify the active touchpad area, the virtual notepad area, or the virtual button, the program instructions, upon execution, further cause the IHS to receive a selected size of the active touchpad area, the virtual notepad area, or the virtual button via the proximity sensors, and to change a current size of the active touchpad area, the virtual notepad area, or the virtual button to match the selected size (fig. 6A-C, ¶ ¶ 65-69).

Claims 5, 6 and 8 is rejected under 35 U.S.C. 103 as being unpatentable over Degner, Ivanich, Rehm and Klein, as applied above, further in view of Luo, US 2015/0100910 A1, hereinafter “Luo”.
	Regarding claim 5, Degner, Ivanich, Rehm and Klein do not teach the hovering configuration parameter comprises a hovering sensitivity setting.
	Luo, however, teaches such a limitation in fig. 11 and ¶ 140.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Degner, Ivanich, Rehm and Klien, as applied above, further with the teachings of Luo. One would have been motivated to make such a combination in order to properly determine hover inputs over a touchpad similar to those taught by Degner and Rehm.

	Regarding claim 6, Degner, Ivanich, Rehm and Klein do not teach that the program instructions, upon execution, further cause the IHS to detect a hovering keystroke above the virtual button.

	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Degner, Ivanich, Rehm and Klein, as applied above, further with the teachings of Luo. One would have been motivated to make such a combination in order to enable a user to provide a hover input when using buttons such as those taught by Degner in ¶ 44 and Rehm in fig. 9, elements 64-70.

	Regarding claim 8, Degner teaches that the program instructions, upon execution, further cause the IHS to detect a hand gesture over the touchpad using the gesture recognition setting (¶ 28, see the scrolling gesture for example).
	Degner, Ivanich, Rehm and Klein do not teach that such detection is made, at least in part, by fitting proximity data obtained with the proximity sensors to a geometric model of a hand, wherein the hand gesture comprises a hand inclination, finger splaying, or item selection gesture.
	Luo, however, teaches detecting gestures over a touchpad wherein the detection is made, at least in part, by fitting proximity data obtained with the proximity sensors to a geometric model of a hand (fig. 9 and fig. 25, ¶ 125-133), wherein the hand gesture comprises a hand inclination, finger splaying, or item selection gesture (fig. 27A-F provides such item selection gesture in detail, also see ¶ 222-232).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Degner, Ivanich, Rehm .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Degner, Ivanich, Rehm and Klein as applied above, and further in view of Bernstein, US 2009/0309851 A1, hereafter “Bernstein”.
	Regarding claim 16, Degner, Ivanich, Rehm and Klein do not teach that configuring the touchpad further comprises applying a given hovering setting to the active touchpad area and a different hovering setting to the virtual button.
	Bernstein, however, teaches that the hovering sensitivity of a touchpad may be dynamically changed (see fig. 7 and 8A-C and ¶ 56-64)
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Degner, Ivanich, Rehm and Klein, as applied above, further with the teachings of Bernstein. As taught by Degner in view of Rehm, the touchpad may include different input objects such as a sketchpad, buttons and a finger touchpad. Bernstein further teaches that such a touchpad may be enabled to detect hover inputs and further teaches that the hovering settings are applied differently depending on detection of a user’s finger. As such, it would have been obvious to one of ordinary skill to apply one hovering setting to an area wherein a hand is present such as the active touchpad while applying a different .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Degner, Ivanich, Rehm and Klein as applied above, and further in view of Hinckley et al., US 2012/0262407 A1, hereinafter “Hinckley”.
	Regarding claim 14, Degner, Ivanich, Rehm and Klein do not teach that configuring the touchpad further comprises applying a given palm rejection setting to the active touchpad area and a different palm rejection setting to the virtual notepad area.
	Hinckley, however, teaches in ¶ 10 that palm rejection algorithms are applied differently based on type of computing device as well as the input modalities such as touch or stylus inputs.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Degner, Ivanich, Rehm and Klein, as applied above, further with the teachings of Hinckley. Note that Rehm teaches the use of a touchpad which detects finger inputs in combination of a scratchpad which detects stylus inputs (see ¶ 34, for example). Furthermore, note that Degner discloses the need to apply palm rejection while using such a touchpad in ¶ 61. One would have been, therefore, motivated to combine the teachings of Degner and Rehm further in view of Hinckley in order to apply different palm rejection techniques to .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Degner, Ivanich, Rehm and Klein, as applied above, and further in view of Romera Jolliff et al., US 2011/0304550 A1, hereinafter “Romera”.
	Regarding claim 20, Degner, Ivanich, Rehm and Klein do not teach that the program instructions, upon execution, further cause the IHS to modify at least one of: the active touchpad area, the virtual notepad area, or the virtual button by retrieving one or more additional stored configuration parameters associated with an identified user.
	Romera teaches in fig. 11A-C and ¶ 73-75 retrieving one or more stored configuration parameters associated with an identified user in order to configure a user interface similar to those of Degner and Rehm wherein a user is provided with configurable inputting means.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Degner, Ivanich, Rehm and Klein, as applied above, further with the teachings of Romera. One would have been motivated to make such a combination since Romera teaches that different users may have different input preferences and a system is capable of automatically setting such preferences based on their identity, thus facilitating the inputting process for a user.
Other Relevant Prior Art
	Bertrand et al., US 2020/0183580 teaches limitations similar to those of Rehm.
Response to Arguments
The arguments filed on 01/14/2021 have been fully considered and the arguments are found persuasive. However, based on a new search performed according to the amendments, the application is not found to be in a condition for allowance since Klein is found to teach the new limitations. Accordingly an obvious combination of the prior art of record (see details above) and Klein teaches all the limitations of the claims and the application is not found to be a condition for allowance.

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEPEHR AZARI whose telephone number is (571)270-7903.  The examiner can normally be reached on weekdays from 11AM-7PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571) 272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEPEHR AZARI/Primary Examiner, Art Unit 2621